                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NORTH DAKOTA

Red-D-Arc, Inc., a Nevada corporation,        )
                                              )
                Plaintiff,                    )       ORDER
                                              )
        vs.                                   )
                                              )
Pro Tank Products, Inc., a North Dakota       )       Case No. 1:17-cv-072
corporation,                                  )
                                              )
                Defendant.                    )


        The Plaintiff initiated the above-entitled action by Complaint on April 7, 2017. (Doc. No.

1). A summons was issued that same day. (Doc. No. 2). It was returned executed on May 9, 2017.

(Doc. No. 3). Defendant has not filed an Answer or otherwise responded.

        On December 20, 2017, the Plaintiff filed a Motion for Entry of Default (Doc. No. 4). On

December 21, 2017, the Clerk entered default against the Defendant. There has since been no

substantive activity in this case.

        Accordingly, the Plaintiff shall have until May 20, 2019, to file a report updating the Court

on the status of this action and advising how it wants to proceed.

        IT IS SO ORDERED.

        Dated this 19th day of April, 2019.

                                                      /s/ Clare R. Hochhalter
                                                      Clare R. Hochhalter, Magistrate Judge
                                                      United States District Court
